Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 1 of 19

 

UNITED=STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_. .._ ._ ._ ._ _ _ _ _ _ _ _. _. »-. »- X
UNITED STATES OF AMERICA

SUPERSEDING INDICTMENT

M V. _

82 17 Cr. 638 (RWS)

JOEL MARGULIES,
Defendant.
_ _ _. ._ ._ _. _ _ _ _ _ _ ._. ..¢ -- X
COUNT ONE

(Conspiracy to Commit Wire Fraud with Respect to AAPT)

The Grand Jury charges:

Relevant Individuals and Entities

1. At all times relevant to this Indictment, All
American Pet Company, Inc. (“AAPT”) was a company that produced,
marketed and sold food bars and other products for dogs. At
various times relevant to this Indiotment, AAPT's stock Was
publicly traded on the over-the-Counter (“OTC”) market.

2. At various times relevant to this Indictment, JOEL
MARGULIES, the defendant, Was in charge of marketing and investor
relations for AAPT.

3. At various times relevant to this Indictment, Lisa
Bershan and a oo»conspirator not named as a defendant herein (“CC-
l”) were either the President or Chief Executive Officer (“CEO”)

Of AAPT.

   
 
  

DUCUMENT
ELECTRCWHCALLY}TLED

- DOC #:
~;:'F FLLED:M

 

 

 

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 2 of 19

4. At all times relevant to this Indictment, Nestlé
S.A. was a transnational food and beverage company headquartered
in Switzerland, whose operations in the United States were
composed of eight operating companies,-one of which was Nestlé USA
(“Nestlé”).

The AAPT Scheme to Defraud

5. From in or about October 2013 through in or about
January 2015, JOEL MARGULEES, the defendant, Bershan, and CC-l
raised at least approximately $500,000 in purported loans for AAPT
from investors, based on the following misrepresentations, among
others: (a) that the Internal Revenue Service (the “IRS”) had
accepted a settlement offer in compromise (the “Offer in
Compromise”) from AAPT that significantly reduced the back taxes
AAPT owed to the IRS; (b) that Bershan had paid to the IRS the
amount of the Offer in Compromise and had thus absolved AAPT of
its outstanding tax liability; (c) that Bershan was the beneficial
owner of a bank account (the “Beneficial Bank Account”) containing
over $6.9 million; and (d) with respect to some of the loans, that
Bershan would personally guarantee the loans. In truth and in
fact, and as MARGULIES well knew, the IRS had not accepted an
Offer in Compromise from AAPT, AAPT still owed significant amounts
to the IRS, the Beneficial Bank Account did not exist, and neither

Bershan nor AAPT had assets that could guarantee the loans.

 

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 3 of 19

6. From in or about October 2013 through in or about
January 2015, Bershan and CC-l, with the assistance of JOEL
MARGULIES, the defendant, misappropriated significant amounts of
funds from AAPT investors for their own use.

7. From in or about April 2016 through in or about May
2017, JOEL MARGULIES, the defendant, and Bershan attempted to
raise additional money from AAPT investors and others based on the
following misrepresentations, among others: (a) that Nestlé had
approached AAPT about the exclusive licensing of AAPT’s patent;
(b) that Nestlé wished to merge AAPT into Nestlé, and (c) that, in
connection with such an merger, Nestlé was prepared to assume the
outstanding debt of AAPT and to issue shares of Nestlé to current
AAPT ahareholders. In truth and in fact, and as MARGULIES well
knew, Nestlé had not approached AAPT or put forth any proposal to
license AAPT's patent, to merge AAPT into Nestlé, to assume AAPT's
outstanding debt, or to issue Nestle shares to AAPT shareholders.

Statutory Allegation

 

8. From in or about October 2013 through in or about
May 2017, in the Southern District of New York and elsewhere, JOEL
MARGULIES, the defendant, and others known and unknown, willfully
and knowingly did combine, conspire, confederate and agree
together and with each other to commit wire fraud, in violation of

Title 18, United States Code, Section 1343.

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 4 of 19

9. It was a part and an object of the conspiracy that
JOEL MARGULIES, the defendant, and others known and unknown,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises, would and
did transmit and cause to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Codey Section 1343.

(Title 18, United States Code, Section 1349.)

COU'NT irI'WO
(Wire Fraud with Respect to AAPT}

The Grand Jury further charges:

10. The allegations contained in paragraphs 1 through 7
of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

11._ From in or about October 2013 through in or about
` May 2017, in the Southern District of New York and elsewhere,

JOEL MARGULIES, the defendant, willfully and knowingly, having
devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises,

transmitted and caused to be transmitted by means of wire,

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 5 of 19

radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, to wit, MARGULIES
made and caused to be made materially false representations to
AAPT investors, including representations submitted through
email, as a result of which investors made approximately
$548,750 in loans to AAPT, and MARGULIES subsequently
misappropriated investor funds for his use and the use of
others.

(Title 18, United States Code, Sections 1343 and 2.)

COU'NT THREE
(Aggravated Identity Theft)

The Grand Jury further charges:

12. The allegations contained in paragraphs l through
7 of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

13. From at least in or about November 2014 through at
least in or about January 2017, in the Southern District of New
York and elsewhere, JOEL MARGULIES, the defendant, knowingly
transferred, possessed, and used, without lawful authority, a
means of identification of another person, during and in relation
to a felony violation enumerated in Title 18, United States Code,
Section 1028A(c), to wit, MARGULIES transferred, possessed, and

used the name, signature, and other personal identification

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 6 of 19

information of at least one other person without that person‘s
permission in connection with the conspiracy to commit wire fraud
and wire fraud offenses charged in Counts One and Two of this
Indictment.
(Title 18, United States Code, Sections 1028A and 2.)
COUNT FOUR
(Conspiracy to Commit Securitias Fraud and
Wire Fraud with Respect to Starship)

The Grand Jury further charges:

14. The allegations contained in paragraphs 1 through 7
of this Indictment are hereby repeated, realleged, and
incorporated by reference, as if fully set forth herein.

Relevant Individuals and Entities

15. At all times relevant to this Indictment, a
company originally known as The Awake Company and later renamed
Starship Snacks Corp. (“Starship”) purported to be in the
business of developing and manufacturing caffeinated snack
products; JOEL MARGULIES, the defendant, purported to be in
charge of marketing and investor relations at Starship; Bershan
purported to be the CEO and President of Starship; and CC~l
purported to be the Secretary of Starship.

16. At all times relevant to this lndictment, Monster
Beverage Corp. (“Monster”) was an American beverage company that

manufactured, among other things, energy drinks such as Monster

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 7 of 19

Energy. Monster's shares were publicly traded on the NASDAQ
stock exchange.
The Starship Scheme to Defraud

17. From at least in or about August 2015 through in
or about August 2017, JOEL MARGULIES, the defendant, Bershan,
and CC~1 raised over approximately $2 million from investors
based on the following misrepresentations, among others: (a)
that investments in Starship were guaranteed against losses; (b)
that Starship was going to be acquired by Monster in a
transaction that would be extremely lucrative for Starship
investors; (c) that Starship was engaged in actual product
development and had procured sample products; and (d) that
MARGULIES, Bershan, and CC-l had entered into non-disclosure
agreements (“NDAs”) with Monster that prohibited them from
discussing Starship’s purported acquisition by Monster and its
purported product development. In truth and in fact, and as
MARGULIES well knew, there were no assets that could guarantee
investments in Starship against losses; Monster never planned to
acquire Starship; Starship had not developed a product; and
neither MARGULIES, Bershan, nor CC-l had entered into any NDAs
with Monster.

18. From at least in or about August 2015 through in

or about August 2017, JOEL MARGULIES, the defendant, Bershan,

 

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 8 of 19

and CC~l misappropriated significant amounts of funds from
Starship investors for their own use.
Statutory Allegation

19. From at least in or about August 2015 through in
or about August 2017, in the Southern District of New York and
elsewhere, JOEL MARGULIES, the defendant, and others known and
unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit
offenses against the United States, to wit, securities fraud, in
violation of Title 15, United States Code, Sections 78j(b) and
78ff and Title 17, Code of Federal Regulations, Section
240.10b-5; and wire fraud, in violation of Title 18, United
States Code, Section 1343.

20. It was a part and object of the conspiracy that
JOEL MARGULIES, the defendant, and others known and unknown,
willfully and knowingly, directly and indirectly, by use of the
means and instrumentalities of interstate commerce, and of the
mails, and of the facilities of national securities exchanges,
would and did use and employ manipulative and deceptive devices
and contrivances in connection with the purchase and sale of
securities, in violation of Title 17, Code of Federal
Regulations, Section 240.10b~5, by: (a) employing devices,
schemes and artifices to defraud; (b) making untrue statements

of material fact and omitting to state material facts necessary

8

 

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 9 of 19

in order to make the statements made, in the light of the
circumstances under which they were made, not misleading; and
(c) engaging in acts, practices, and courses of business which
operated and would operate as a fraud and deceit upon persons,
in violation of Title 15, United States Code, Sections 78j(b)
and 78ff.

21. It was a further part and object of the
conspiracy that JOEL MARGULIES, the defendant, and others known
and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit
and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343.

Overt Acts

22. In furtherance of the conspiracy and to effect
its illegal objects, JOEL MARGULIES, the defendant, Bershan, and
CC~l committed the following overt acts, among others, in the
Southern District of New York and elsewhere:

a. ln or about August 2015, MARGULIES and

Bershan sent an individual (“Investorwl?) emails soliciting an

9

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 10 of 19

investment in Starship. These emails contained, among other
things, an agreement purporting to guarantee lnvestor-l's
investment against any loss.

b. In or about October 2015, MARGULIES and
Bershan sent an email and a letter to investors in Starship
stating, in substance and in part, that Starship was likely to
be acquired by Monster in a share-for-share exchange that would
be extremely lucrative for Starship's investors.

c. In or about January 2016, Bershan and CC-l
opened two bank accounts in the name of “Starship Snacks Corp.,”
at a bank located in the Southern District of New York.
Investors were subsequently directed to, and did, deposit and/or
transfer funds into these accounts.

d. ln or about March 2016, MARGULIES sent an
email to investors, stating, in substance and in part, that
Starship was close to completing a deal with Monster.

(Title 18, United States Code, Section 371.)

COU'NT F IVE
(Securities Fraud with Respect to Starship)

The Grand Jury further charges:

23. The allegations contained in paragraphs 1 through
7, l5-18, and 22 of this Indictment are hereby repeated,
realleged, and incorporated by reference, as if fully set forth

herein.

lO

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 11 of 19

24. From at least in or about August 20l5 through in
or about August 2017 in the Southern District of New York and
elsewhere, JOEL MARGULIES, the defendant, willfully and
knowingly, directly and indirectly, by use of the means and
instrumentalities of interstate commerce, and of the mails, and
of the facilities of national securities exchanges, used and
employed manipulative and deceptive devices and contrivances in
connection with the purchase and sale of securities, in
violation of Title 17, Code of Federal Regulations, Section
240.10b-5, by: (a) employing devices, schemes, and artifices to
defraud; (b) making untrue statements of material fact and
omitting to state material facts necessary in order to make the
statements made, in the light of the circumstances under which
they were made, not misleading; and (c) engaging in acts,
practices, and courses of business which operated and would
operate as a fraud and deceit upon persons, to wit, MARGULIES
caused investors to purchase stock in Starship through
materially false representations, and subsequently
misappropriated investor funds for his own use and the use of
others.

(Title 15, United States Code, Sections 78j(b) & 78ff;

Title 17, Code of Federal Regulations, Section 240.10b-5;
and Title 18, United States Code, Section 2.)

ll

 

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 12 of 19

COUNT SIX
(Wire Fraud with Respect to Starship)

The Grand Jury further charges:

25. The allegations contained in paragraphs 1 through
7, 15-18, and 22 of this indictment are hereby repeated,
realleged, and incorporated by reference, as if fully set forth
herein.

26. From at least in or about August 2015 through in
or about August 2017, in the Southern District of New York and
elsewhere, JOEL MARGULIES, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by
means of`false and fraudulent pretenses, representations, and
promises, transmitted and caused to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice, to wit,
MARGULIES caused investors to purchase stock in Starship through
materially false representations, including representations
submitted through email, and subsequently misappropriated
investor funds for his own use and the use of others.

(Title 18, United States Code, Sections 1343 and 2.)

12

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 13 of 19

COUNT SEVEN
(Conspiracy to Distribute Cocaine)

The Grand Jury further charges:

27. The allegations contained in paragraphs 1 through
7, 15-18, and 22 of this Indictment are hereby repeated,
realleged, and incorporated by reference, as if fully set forth
herein.

Background

28. From at least in or about October 2015 through in
or about August 2017, JOEL MARGULIES, the defendant, and Bershan
misappropriated Starship investor money to purchase cocaine for
the use of MARGULIES and Bershan. On numerous occasions, Bershan
transmitted funds to CC-2, an individual not named as a
defendant herein, either directly or through MARGULIES, for the
purchase of cocaine. On numerous occasions, CC-2 sent, via a
commercial interstate carrier, quantities of cocaine to
MARGULIES in Tennessee. On numerous occasions, knowing that the
cocaine had been purchased with money misappropriated from
Starship investors, MARGULIES sent, via a commercial interstate
carrier, quantities of cocaine from Tennessee to Bershan in
Manhattan, New York.

Statutory Allegation

 

29. From in or about October 2015 through in or about

August 2017, in the Southern District of New York and elsewhere,

13

 

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 14 of 19

JOEL MARGULIES, the defendant, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate
and agree together and with each other to violate the narcotics
laws of the United States.

30. lt was a part and an object of the conspiracy
that JOEL MARGULIES, the defendant, and others known and
unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 84l(a)(1).

31. The controlled substance that JOEL MARGULIES, the
defendant, and others known and unknown, conspired to distribute
and possess with intent to distribute was mixtures and
substances containing a detectable amount of cocaine, in
violation of Title 21, United States Code, Section 841(b)(1)(C).

Overt Acts

32. In furtherance of the conspiracy and to effect
the illegal object thereof, JOEL MARGULIES, the defendant, and
his cowconspirators committed the following overt acts, among
others, in the Southern District of New York:

a. On or about November 14, 2015, in Manhattan,
New York, Bershan deposited approximately $761.50 in United
States currency into a bank account belonging to MARGULIES.

b. On or about August 29, 2016, MARGULIES caused

to be shipped a quantity of cocaine from a place outside New

14

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 15 of 19

York to Manhattan, New York.

c. On or about April_5, 2017, MARGULIES caused to
be shipped a quantity of cocaine from a place outside New York
to Manhattan, New York.

(Title 21, United States Code, Section 846.)

COUNT EIGHT-
(Illegally Transferring a Firearm to an Out-of-State Resident)

The Grand Jury further charges:
33. The allegations contained in paragraphs 1 through
7, 15-18, 22, 28 and 32 of this Indictment are hereby repeated,

realleged, and incorporated by reference, as if fully set forth

herein.
Background
34. From in or about October 2016 through at least in‘
or about November 2016, an investor (“Investor~2”), who had

sought unsuccessfully to redeem Investor-Z’s investments in
Starship, sent text messages to Bershan, which she perceived to
be intimidating. As a result, Bershan told JOEL MARGULIES, the
defendant, in sum and substance, that Bershan was afraid for her
safety and wanted to obtain a hand gun. On or about November 12,
2016, MARGULIES, who resided in Tennessee, purchased a Smith &
Wesson Bodyguard .380 ACP hand gun with serial number KDX5334
(the “Gun”) from a retail store in Tennessee. On or about

November 14, 2016, MARGULIES§ not being a licensed importer,

15

 

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 16 of 19

manufacturer, dealer, and collector of firearms, sent the Gun
via a commercial interstate carrier to Bershan in Manhattan, New
York. At the time, MARGULIES knew, and had reason to know, that
Bershan resided in New York and that Bershan was not a licensed
importer, manufacturer, dealer, and collector of firearms.

Statutory Allegation

 

35. On or about November 12, 2016, JOEL MARGULIES,
the defendant, in the Southern District of New York and
elsewhere, not being a licensed importer, licensed manufacturer,
licensed dealer, and licensed collector of firearms, within the
meaning of Chapter 44, Title 18, United States Code, did
willfully transfer, give and deliver a firearm, that is, a Smith
& Wesson Bodyguard .380 ACP, with serial number KDX5334, to
Bershan, who was not a licensed importer, licensed manufacturer,
licensed dealer, and licensed collector of firearms, within the
meaning of Chapter 44, Title 18, United States Code, and who
MARGULIES knew and had reasonable cause to believe did not then
reside in the State of Tennessee, the state in which MARGULIES
was then residing.

(Title 18, United States Code, Sections 922(a)(5),
924(a)(1)(D) and 2.)

E'ORFE ITURE ALLEGATIONS

 

36. As the result of committing one or more of the

foregoing offenses alleged in Counts One, Two, Four, Five, and

16

 

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 17 of 19

Six of this Indictment, JOEL MARGULIES, the defendant, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 961(a)(1)(C), and Title 28, United States
Code, Section 2461, any and all property, real and personalr
that constitutes or is derived from proceeds traceable to the
commission of the offenses alleged in Counts One, Two, Four,
Five and Six of this Indictment.

37. As the result of committing the offense alleged
in Count Seven of this Indictment, JOEL MARGULIES, the
defendant, shall forfeit to the United States, pursuant to Title
21, United States Code, Section 853, any and all property
constituting or derived from any proceeds the defendant obtained
directly or indirectly as a result of the offense and any and
all property used or intended to be used in any manner or part
to commit and to facilitate the commission of the offense
alleged in Count Seven of this Indictment.

38. As a result of committing the offense alleged in
Count Eight of this Indictment, JOEL MARGULIES, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 924(d)(1) and Title 28, United States Code,
Section 2461, any firearm and ammunition involved in and used in
the offense alleged in Count Eight of this Indictment, including
a Smith & Wesson Bodyguard .380 ACP hand gun with serial number

KDX5334 .

1'7

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 18 of 19

Substitute Asset Provision

 

39. If any of the forfeitable property described above, as

a result of any act or omission of JOEL MARGULIES, the

defendant:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

withj a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of said defendant up to the value of the above
forfeitable property.
(Title 18, United States Code, Sections 981 and 924(d)(1);

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

isa%aa;/m z rm

FOREPERSGN GEOFFR s".' BERMAN '5/
United States Attorney

 

 

18

 

Case 1:17-cr-00638-RWS Document 106 Filed 12/19/18 Page 19 of 19

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

V.

JOEL MARGULIES,

Defendant.

 

sUPERsEDING-INDICTMENT
32 17 cr. 638 (Rws)
(13 u.s.c. §§ 2, 371, 922, 924, 931, 1023A,
1343 s 1349; 15 u.s.c. §§ 7Sj(b) & 7aff;

21 U.S.C. §§ 846 & 853; 28 U.S.C. § 2461;
17 C.F.R. § 240.10b-5.)

GEOFFREY S. BERMAN
United States Attorney

A TRUE BILL

Foreperson.

 

,;_;;/M{!S€C&wf SJFF/ZQQ€F> :na{-:Cj f

`A‘L&/

 

